Citation Nr: 1529022	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-02 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to nonservice-connected pension benefits.



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel









INTRODUCTION

The Veteran served on active duty for training from February 5, 1978 to May 27, 1978.  There was also a multi-year period of reserve duty in the Massachusetts Army National Guard (ARNG), not yet verified.  It is not alleged or claimed that any of this reserve duty consisted of "active military service" as defined in 38 C.F.R. § 3.6.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

The Veteran did not have qualifying active duty service during a recognized period of wartime for VA purposes.


CONCLUSION OF LAW

The criteria are not met for basic eligibility to receive nonservice-connected pension.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension is a benefit payable by VA to veterans of a period of war who meets the service requirements prescribed in 38 U.S.C.A. § 1521(j) because of a disability,         or to survivors of such veterans.  38 U.S.C.A. § 1541(a) (West 2014); 38 C.F.R.                 § 3.3(b)(4) (2014).  Basic entitlement exists if (i) the veteran served in the active military, naval or air service for 90 days or more during a period of war;                        (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.                   See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a). 

VA will consider a veteran to be permanently and totally disabled if he or she is a patient in a nursing home for long-term care due to disability, or determined to be disabled for Social Security Administration  purposes.  See 38 U.S.C.A. §1502.  In addition, a disability pension is payable to each veteran who served in the active military, naval, or air service for 90 days or more during a period of war and who is 65 years of age or older.  See 38 U.S.C.A. § 1513.

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A.               § 1521(j); 38 C.F.R. § 3.3(a) . 

In the matter before the Board, the Veteran does not meet the basic eligibility requirements for receipt of nonservice-connected pension due to absence of having had active service during a recognized period of war.  Records establish active duty for training from February to May 1978.  This time period falls outside the ambit of recognized wartime service under applicable law and regulations.  Moreover, it does not constitute "active military service" under any of the criteria of 38 C.F.R. § 3.6.

The Vietnam era is recognized as the period beginning on February 28, 1961,           and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases. 38 C.F.R. § 3.2. 

The next time period of recognized wartime service is the Persian Gulf War, which began August 2, 1990, and has been deemed to have continued since then.  See id. 

The Veteran's active duty in 1978 does not fall within either of these recognized periods of wartime service.  Whereas the Veteran further indicates she had several years' additional duty in the Massachusetts Army National Guard (ARNG), in all               13 years and mostly occurring after 1978, notwithstanding the commendable service in this regard, since in reserve capacity it does not count towards the active duty requirement, and thus cannot substantiate pension entitlement. 

Accordingly, given that the qualifying active service requirement is not met,                the Veteran's claim for basic eligibility to receive nonservice-connected pension is being denied.  Where, as here, the law and not the evidence is dispositive,                     the claim should be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for nonservice-connected pension is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


